department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc psi tl-n-3453-01 uilc internal_revenue_service national_office field_service_advice memorandum for jody tancer associate area_counsel large and mid-size business from associate chief_counsel passthroughs special industries cc psi subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend grantor_trust x d1 year year year issue whether the statute_of_limitations under sec_6501 is started by the filing of the tax_return of the grantor or by the tax_return of grantor_trust conclusion the statute_of_limitations under sec_6501 is started by the filing of the tax_return of the grantor not the tax_return of grantor_trust therefore the statute_of_limitations will run for years from the filing of the return of the grantor of grantor_trust facts x’s year initial_public_offering is being examined grantor_trust may be a party to the public offering grantor_trust is a grantor_trust as set forth in sec_671 et seq grantor_trust was created on d1 grantor_trust filed form sec_1041 u s income_tax return for estates and trusts for year year and year the grantor_trust returns contain no information relating to the trust’s tax_liability the return contains the statement under the terms of the trust instrument this is a grantor_trust and all income is taxable to the grantor as set forth under i r c sections a grantor tax information_letter is attached which sets forth information regarding income deductions tax_credits and preference items and miscellaneous information the statute_of_limitations for the personal liabilities of all related individuals have been protected the relevant individuals filed form sec_1040 with respect to their income_tax liabilities law and analysis sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual any remaining portion of the trust shall be subject_to subpart a through d no items of a_trust shall be included in computing the taxable_income and credits of the grantor or of any other person solely on the grounds of his dominion and control_over the trust under sec_61 relating to definition of gross_income or any other provision of this title except as specified in subpart e sec_1_671-4 of the income_tax regulations provides that except as otherwise provided in sec_1_671-4 items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the internal_revenue_code is treated as owned by the grantor or another person are not reported by the trust on form_1041 but are shown on a separate statement to be attached to that form therefore because a grantor_trust is not a taxable entity a grantor_trust only files a blank return with a statement that shows the items of income deduction and credit of the trust for the taxable_year that are attributable to the grantor the second circuit_court of appeals held in 735_f2d_704 2d cir that although the grantor must include items of income deduction and credit attributable to the trust in computing the grantor’s taxable_income and credits the trust must continue to be viewed as a separate taxpayer for purposes of sales transactions in response to the rothstein opinion the service issued revrul_85_13 1985_1_cb_184 that stated that the service would not follow rothstein insofar as it holds that a_trust owned by a grantor must be regarded as a separate taxpayer capable of engaging in sales transactions with the grantor the grantor_trust cases involving this issue have been litigated at the tax_court level in 99_tc_490 the tax_court held that the return for determining when the statue of limitations is triggered is the return of the grantor not the grantor_trust the same conclusion was reached in olson v commissioner tcmemo_1992_711 and in bartol v commissioner tcmemo_1992_141 the case law suggests strongly that the return of a passthrough_entity such as a grantor_trust or a partnership does not start the statute_of_limitations because the statute_of_limitations should apply to the person who pays the tax in 930_f2d_1034 2d cir the second circuit found in a partnership case that it appears to us that the ‘return’ that starts the running of the limitations_period at issue is that of the taxpayer emphasis added whose liability is being assessed and not that of an entity whose return might also report the transaction that gives rise to the liability the ninth circuit in another partnership case 990_f2d_1161 agreed with siben stating that because the partnership itself is not liable for tax the partnership return is only an informational return it stated that t he return then which triggers the year period must refer to the return that actually reports the tax obligation - that of the liable partner the supreme court addressed this general issue in bufferd v commissioner 113_sct_927 aff’g 952_f2d_675 2d cir this case involved an s_corporation s_corporations may in some cases pay tax but generally are passthrough entities in bufferd the supreme court held that the statute_of_limitations is started by the return of the s_corporation shareholder not the return of the s_corporation itself in doing so it overturned 877_f2d_756 9th cir which held that in certain circumstances the return of the s_corporation triggered the statute_of_limitations not the return of the respective shareholder the eighth circuit_court of appeal has held in 906_f2d_362 8th cir rev’g and remanding 92_tc_708 that the beneficiaries’ statute_of_limitations does not begin running with the filing of the complex_trust return because the beneficiaries and the complex_trust are separate taxpayers complex trusts are separate taxable entities under sec_641 however the fendell opinion insofar as it relies on kelley was impacted by the bufferd opinion which overturned kelley case development hazards and other considerations the fendell opinion has never been specifically rejected a judge could potentially read the case to hold that all trusts whether complex or grantor trusts are separate taxable entities for purposes of sec_6501 however that does not appear likely this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions paul f kugler associate chief_counsel passthroughs special industries j thomas hines branch chief cc psi by
